Title: From George Washington to Charles Carter, Jr., 26 June 1797
From: Washington, George
To: Carter, Charles Jr.



Dear Sir
Mount Vernon 26th June [17]97

When you informed me that Mr Booker was erecting a threshing machine for some Gentleman in your neighbourhood, I expressed a wish that he would come hither; but intended before we parted to have been more pointed in my request on this head; but your trip to the Federal City and early departure the morning after you returned, were the occasions of my forgetting to do so.

Let me now ask the favour of you, if Mr Booker is at the place you supposed he would be, to endeavour to engage him to proceed (and at as early a moment as he can make it convenient) to this place; if it was only for the purpose of directing my people, if he could not himself remain to see the execution, how to proceed; The scantling for one of the Scotch machines being already prepared, wants only a director to make the alterations, & put it together. For his time, and trouble he shall be paid. At any rate, if this letter should get to your hands, let me know what dependence I can have on Mr Booker.
I have discovered many of the Hessian flies in my wheat since you left this; but their attack of it was made too late to do it much injury; but as they may be considered as the harbengers of those that are to come, I am under considerable apprehensions from this threatned calamity. I began my Wheat ⟨illegible⟩ on thursday last, and find the grain ⟨to be⟩ good, however short the Crop may be.
Present our love to Mrs Carter and be assured of the great esteem and affectionate regard of Dear Sir Your Obedient Hble Servt

Go: Washington

